*87
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We hold that the continuance asked for should have been granted. It was refused because the case had already been in Court four years. But it does not appear that this delay was attributable to the company. It is fair to presume that it-was kept there by consent. It became important to ascertain whether the agreement set up by Printup, to defeat the fee of Hooper & Mitchell, was really made. One witness, Smith, swears it was; and the application for a continuance was made in order to obtain the testimony of Col. Shackelford, to prove the sanie fact. Opportunity should have been allowed for this purpose.
[2.] Whether the decision was right in No. 27, depends upon the fact of whether or not Hooper & Mitchell’s professional employment, in the covenant case, continued after judgment. The proof is clear, that it did not. Consequently, they had no lien on the execution in the covenant case, for the fees claimed by them in the other two cases.